DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
Saoud Khaled (US 2005/121047), John Edward Dennis et al (US 2016/0205996), Philip Morris Products (EP 2077731 B1), Yadav Ramkuber et al (US 2005/0263163), Le Ping et al (US 2007/0095358), Gedevanishvili Shalva et al (US 2016/0066618) and Pasche Rene C (US 4015610) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/EP2017/070381, to which the instant application claims priority.
	The cited references fail to disclose the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kitao et al (US 6848449).
Kitao et al discloses a low fire-spreading smoking article manufactured by supplying a tobacco filler material (reads on an aerosol forming substrate) and wrapping the tobacco filler material in a tobacco wrapper to form a rod body.  The wrapper is coated with a burn adjusting agent (Abs; col 2, lines 2-14; col 5, lines 14-16).  In some embodiments, the burn adjusting agents include inorganic salt flame retardants such as zinc chloride (a transition metal chloride salt and a claimed sulphide scavenger) (col 5, lines 37) or, at least, including zinc chloride as a flame retardant would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  The coating suppresses the spread of fire if the smoking article is put on a burnable material (col 1, lines 19-24).
It is noted that the intended use as claimed of the invention as a wrapper for a heat-not-burn article has little patentable weight as the disclosed wrapper is capable of use on a heat-not-burn article.

Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al (US 2007/0023056) in view of Kitao et al.
Claims 16 and 17: Cantrell et al discloses a heat-not-burn aerosol-generating article 10 (Abs, [0023]-[0024], Fig. 1) comprising an aerosol-generation segment 51 including an aerosol-generating substrate 55 ([0009],[0030]) incorporating tobacco or reconstituted tobacco material [0031];
A lighting end segment 22 including smokable material such as tobacco material circumscribed by a paper wrapping material [0025].  The smokable material is intended to be lit and burned, and the resulting smoke generated by the burning of that smokable material is intended to be drawn into the mouth of the smoker through the mouth end of smoking article (Abs, [0010]).  The lighting end is substantially the same in construction and function as a traditional smoking article intended to burn tobacco cut filler [0011], therefore it would have been obvious to one of ordinary skill in the art to employ a similar wrapper as for a traditional smoking article.
Kitao et al, discussed above, discloses a smoking article wrapper containing a zinc chloride flame retardant that suppresses the spread of fire if the smoking article is put on a burnable material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wrapper of Kitao et al on the lighting end of the aerosol-generating article of Cantrell et al to obtain the low fire-spreading advantages thereof.
Claim 18: Kitao et al discloses that the burn adjusting agents are used in some embodiments in the form of a mixture of at least two of them (col 5, lines 38-40).  Other 
Claim 19: The burn adjusting agents of Kitao et al are coated onto the wrapper, thus are incorporated on at least one surface of the wrapper.
Claims 20-21: Cantrell et al discloses that the wrapper is a paper wrapper [0025], which reads on a sheet of fibrous material.  Kitao et al discloses that the wrapper is a tobacco wrapping paper sheet (Abs), which reads on a sheet of fibrous material.  Due to the porous nature of paper, one of ordinary skill in the art would have found it obvious that at least some of the burn adjusting agents coated onto the wrapper would penetrate between the fibers and be dispersed or impregnated in the subsurface region of the paper.  It is noted that the claims do not requirement that the material be dispersed or impregnated throughout the paper.
Claims 22-23: It is within the ability of one of ordinary skill in the art to determine the weight percent of the burn adjusting agents applied to the paper to obtain the desired suppression of spread of fire.
Claim 24: The wrapper of Cantrell et al as modified by Kitao et al is substantially the same in composition as the claimed wrapper and can exhibit the claimed reduction of hydrogen sulphide or, at least, obtaining the claimed reduction would have been obvious because, where the claimed and prior art products are identical or substantially 
Claim 25: Cantrell et al discloses only one wrapper for the lighting end segment, therefore the wrapper comprising the burn adjusting agents is an outer wrapper.
Claim 26: Cantrell et al as modified by Kitao et al discloses that the heat-not-burn aerosol-generating article (reads on an aerosol-generating device and system) further comprises a heat generating segment 35 upstream of the aerosol-generating segment (Fig. 1, [0030]) comprising a combustible fuel element 40, which reads on a heating element, an aerosol-forming tobacco substrate 55 ([0009],[0030]) incorporating tobacco or reconstituted tobacco material [0031] and a wrapper as claimed in Claim 15 circumscribing at least part of the heat-not-burn article, thereby forming an aerosol-generating system. 

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or provide motivation to form a heat-not-burn article by wrapping the heat-not-burn article with an outer wrapper according to Claim 15, with an expectation of obtaining an advantage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748